Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 21-40 are pending in this application and have been examined in response to application filed on 05/28/2021.
This application is a CON of 16/387,219 04/17/2019 PAT 11049413
16/387,219 is a CON of 14/842,069 09/01/2015 PAT 10311751
14/842,069 has PRO 62/053,739 09/22/2014.
Claims 1-20 are canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-6, 8, 11, 13 and 15 of US PAT No. 11049413 (‘413).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  See table below:
Instant Application

‘413
Claim 21. A method of enabling keystroke cell selection on an electronic device, comprising: displaying, by an electronic device, an entry grid comprising a plurality of entry cells; 
Claim 1. A method of enabling keystroke cell selection on an electronic device, comprising: displaying, at an electronic device, a widget having an entry grid comprising a plurality of entry cells; 
receiving a first selection of a first entry cell of the plurality of entry cells; 

receiving a first selection of a first one of the entry cells; 
identifying a non-entry keystroke, the non-entry keystroke indicating a request by a user to modify the first selection of the first entry cell; 
identifying a non-entry keystroke, the non-entry keystroke indicating a request by a user to modify the selection of the first entry cell; 
determining a direction indicated by the non-entry keystroke; 
in response to identifying the non-entry keystroke: determining a direction indicated by the non-entry keystroke; 
determining a second entry cell of the plurality of entry cells that is in the direction indicated by the non-entry keystroke; 
determining a second one of the entry cells that is in the direction with respect to the first entry cell, the second entry cell having a selectability status; 

when the second entry cell is not selectable: presenting a message that the second entry cell is not selectable; and determining a third entry cell that is in the direction with respect to the determined second entry cell; 
receiving a second selection of the second entry cell;
receiving a second selection of one of the second or third entry cells, based on the selectability status of the second entry cell; and
outputting to the user: first information associated with the second selection; and an indication of an interactable entry input that will finalize the second selection; 
outputting to the user: first information associated with the second selected entry cell; and an indication of an interactable entry input that will finalize the second selection; and 
identifying an entry keystroke corresponding to the interactable entry input, the entry keystroke indicating a request by the user to finalize the second entry cell as an input into a data field; 
identifying an entry keystroke corresponding to a received interactable entry input, the entry keystroke indicating a request by the user to finalize the selection of the second selected entry cell; 
inserting the first information into the data field in response to identifying the entry keystroke; and 
in response to identifying the entry keystroke: inserting the first information into a data field; 

determining whether more than one input is required to finalize the selection of the data field; displaying a successive grid comprising a plurality of successive entry cells, a first one of the successive entry cells having a selectability status; when the first one of the successive entry cells is not selectable: displaying a message that the first successive entry cell is not selectable; and receiving a selection by the user of a second one 

outputting the second information to the user; determining whether the selection of the data field is finalized; and outputting third information to the user, the third information indicating whether one of the first or second successive entry cells is active after the selection of the data field is finalized.




Claim 22 maps to claim 5 of ‘413, claims 23-24 and 26-28 map to claim 1 of ‘413, claim 25 maps to claim 4 of ‘413, claims 30-32 map to claim 1 of ‘413, claim 33 maps to claim 6 of ‘413, claim 35 maps to claim 11 of ‘413, claims 34 and 36-38 map to claim 8 of ‘413, claim 39 maps to claim 13 of ‘413 and claim 40 maps to claim 15 of ‘413.
This is a double patenting only rejection because parent case ‘413 was allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173